MR. Justice De Jesús
delivered the opinion of the court.
On December 10, 1942, the workman José Torres Gonzá-lez filed a complaint in the Municipal Court of Ponce against his ex-employer, Justo Muñoz Colon, for the recovery of unpaid wages. The municipal court dismissed the same and thereupon he appealed to the district court. In the district court the workman amended his complaint, which read substantially as follows,: That on June 20, 1936, the complainant and the respondent entered into a verbal contract of lease of services; that by virtue of said contract, the workman bound himself to render services as watchman and to 'take charge of the farms and the cattle belonging to his employer, and to milk the cows, distribute the milk and perform'other odd jobs on said farms; that the employer on the other hand agreed to pay him a weekly salary of $5 for seven days of work of eight hours each; that the workman fulfilled his part of the contract from June 20, 1936, until November 18, 1940, including Sundays and holidays; that on petition of the employer, he began to work at one o’clock in the morning until noon, and again from one o’clock until five o’clock in the afternoon; that during all that time the workman received from his employer the agreed salary of $5 per week for eight hours of work a day, but that he did not receive any compensation for the seven hours of extra time which he worked every day, which compensation, according to the workman, amounts to $2,056.80; that the employer has refused to pay the same and therefore he prays for judgment in the above-mentioned sum with "legal interest from the filing of the complaint.
The employer challenged the jurisdiction of the district court, moved that certain particulars of the complaint be stricken and answered. In his answer he contended that the workman never performed the work alleged; that he never worked more than eight hours; and that the workman punctually received the agreed salary of $5 per week for the work *229done. He further alleged certain defenses, among others, prescription of action, which we shall hereinafter discuss in so far as pertinent to the disposal of the questions in controversy.
The district court dismissed the questions of law raised by the employer, and, passing on the merits of the case, held that in accordance with the evidence, the contract of employment was for a week of seven days, each of eight working hours, at the rate of five dollars per week; that the workman had worked seven hours overtime during 1,612 days, making a total of 11,284 extra hours, and not 10,284 as the workman had mistakenly alleged; it calculated the compensation on a basis of seventy-two cents a day of eight working hours, that is, at nine cents an hour, and 'granted ordinary compensation for said seven hours and double pay for the ninth hour, and consequently rendered judgment ir-favor of the workmen in the sum of $1,160.64, without costs and attorney’s fees.
For the review of said judgment the employer instituted in this court the present certiorari proceeding. Considering the public interest attached to the questions involved herein, we issued the writ pursuant to Act No. 32 of May 3, 1943.
Following the logical order, the first question to be decided is whether or not this court has jurisdiction to take cognizance of this' case. It is true that §12 of Act No. 10 of 1917 (II), as amended, provides that in cases of claims for farm wages more than one appeal shall not be allowed, and since'this case was brought in the municipal court, an appeal from that judgment to the district court represents the first and only appeal allowed by the Act. The petition now before us is not an appeal, but a certiorari proceeding of a special character, inasmuch as under the express provision of law which allows this proceeding questions of procedural as well as of substantive law may be reviewed therein, and the writ is issued, regardless of whether , the *230order or judgment involved is reviewable by an ordinary appeal before the Supreme Court. Since this is not an appeal, §12 of Act No. 10 of 1917 does not deprive this court of jurisdiction over the case.
 Having settled the preliminary question just mentioned, let us pass to the merits of the proceeding, that is, whether the contract of hire covered eight working hours daily, as the trial judge held, or whether, on the contrary, it covered the fifteen hours daily'which the workman alleged he worked.
The purpose of a certiorari proceeding, like the one now before us, is not to review questions of fact, but of law; but when the findings of fact of the lower court are not supported by the evidence, then the error committed by the lower court in holding as proved a fact which is not supported by any evidence at all, is an error of law reviewable by certiorari. Mayagüez Sugar Co. v. Court of Tax Appeals, 60 P.R.R. 737 and cases cited.
In the case at bar the holding of the lower court that the workman agreed with his employer to work only eight hours daily finds no support whatsoever in the evidence. The only evidence which appears from the record on that point is the testimony of the workman himself. On direct examination he testified that he earned $5 weekly and that he worked fifteen hours daily. Tr. of Ev., p. 7. There was nothing in his testimony tending to show that his contract was based on days of eight hours. But on cross-examination the contrary appeared, thus:
“When you agreed to work for don Justo Muñoz, were you aware that you had to do all that work which you just described, for $5? —Yes, sir.
“Were you aware of it? — Yes, sir.
“And did you fully comply with that contract of services up to that date? — Yes, sir.
“And you never made any claim? — No, sir.
*231“When was it that you made your first claim, after quitting your job, when you called on the superintendent? — On November 18, 1940.
“After you quit your job with don Justo? — Yes, sir.
“Then you agreed with don Justo to work for $5 “weekly in that manner? — Yes, sir.
< < ■# * * * « '*■ #
“During that period of the thirty-six, from the year 36 to the year 40, which you have mentioned, have you always done the same kind of work for don Justo Muñoz ?-! — 1The same.
‘ ‘ That for which you were contracted, at a salary of $5 per week ? —-Yes, sir.
“You never did any other kind of work? — No, sir. After the work at the dairy, I inspected the farm.
“Did don Justo Muñoz bind himself at any time to pay you more than $5 per week for the work you did for him? — No, sir.”
That is what appears from the record concerning the hours of work. We do not see how the lower court, with such evidence, could reach the conclusion that the contract of hire was for eight hours, when the workman himself positively testifies that said contract covered the fiftéen hours which he worked. Since the work performed by the workman is covered by the contract of $5 a week, the holding of this court- in the case of Cardona v. District Court, 62 P.R.R. 59, is fully applicable herein, as follows:
“We will not, of course, reframe the contract of the parties to make the $1.68 cover the twelve hours, by presumption or otherwise. But if the testimony at the'trial shows that this was actually the intention or agreement of the parties, or that there was a prevailing custom to that effect, the workers have won an illusory victory by our holding that they are entitled to compensation at the ordinary rate for the tenth, eleventh, and twelfth hours. That is to say, if the parties actually contracted that 'the workman would be paid $1.68 for twelve hours,- making an hourly -rate of 14(i an hour, the latter has already been fully compensated at the ordinary rate for-all twelve hours, although he will, of course, still be entitled to the extra compensation for the ninth hour which the statute specifically provides he shall receive.”
*232Our conclusion, however, does not deprive the workman from recovering double compensation for the ninth hour extra which he worked every day, in accordance with our holding in Cardona v. District Court, supra. According to the findings of the' lower court, the workman worked for 1,612 days, at the rate of fifteen hours daily. Thus he has earned the double pay which the statute allows for the ninth hour for each one of those 1,612 days. Since he worked 105 hours weekly for $5, a simple arithmetical operation will show that the rate of each working hour was $.0476, and, therefore, the. additional compensation amount to $76.73, and not to $290.16, as was held by the lower court, for it calculated the salary at the rate of nine cents per hour instead of at $.0476, as appears from the contract.
The employer alleges that since the workman claimed the additional compensation for the first time when he filed the complaint in the municipal court on December 10, 1942, the action for the recovery of compensation of services, rendered before December 10, 1939, has'prescribed pursuant to §1867 of the Civil Code (1930 ed.) which provides, in its pertinent part, the following: ‘
“Actions to demand the fulfillment of the following obligations shall prescribe in three years:
*1 * >«• # & #
“3. For the payment of mechanics, servants, and laborers the amounts due for their services, and for the supplies or disbursements ■.they may have incurred with regard to the same.
( l :/r cj[: sjj: ■£.
■“The time for the prescription of actions referred to in the three ■preceding paragraphs shall be counted from the time the respective services have ceased to he rendered.” (Italics ours.)
The employer as well as the amicus curiae maintain that the period of prescription of three years began to run from the end of each week when the workman received his salary and not from November 18, 1940, when he quit his job, as *233contended by the workman. The former base their theory on recent judgments from the Supreme Court of Spain, especially those of May 26, and December 19, 1933. The workman, however, relies on the construction which the Supreme Court of Spain has been giving to §1967 of the Spanish,Civil Code, equivalent to §1867 of our Code, until it rendered said judgments. That construction is to the effect that the prescription begins to run from the time that the respective services are last rendered. Applying this doctrine to the present case, it would follow that the prescription began to run from November 18, 1940, when the workman last rendered services to his employer. Since the complaint was filed on December 10, 1942, it is evident that, according to that construction, the action has not prescribed, in whole or in part.
From an examination of the judgments of the Supreme Court of Spain relied on by the employer and the amicus curiae, it appears that the same are inapplicable to this jurisdiction. This is so because, according to the judgment of December 19, 1933, that court is of the opinion that since the Labor Code is subsequent to the Civil Code, §1967 of the latter code should be subordinated to the provisions of §18 of the former code, which copied from the workman’s brief, reads as follows:
“Every labor contract shall last for a fixed period.
“If an express stipulation is lacking, and when there is no prevailing custom to the contrary, the contract will operate as follows: per day, when the compensation is daily, even though payment is made weekly or semi-monthly; per month, when the compensation is paid monthly, or annually, if it is for years.”
Said Labor Code, is not in force in Puerto Rico and therefore §1867 of our Civil Code is not subject to such subordination. But apart from said Labor Code, the Supreme Court of Spain, in an attempt to justify the new interpretation which it now gives to the Civil Code, commits an error in *234construing §1967 in relation with §1969 of the same code which, textually copied, reads as follows:
“Section 1969 (Spanish Code). The time for the prescription of all kinds of actions, when there is no special provision to the contrary, shall be computed from the day on which they could have been instituted. ’ ’
We say that such construction of §1967 in relation with §1969 of the Spanish Civil Code is erroneous because the latter, being' of a supplementary character, .should only be applied consistent with its own terms as to fixing the time, when prescription begins to run, when there is no special provision to the contrary. But since said special provision is contained in §1967, by prescribing that ‘ ‘ The time for the prescription of actions referred to in the next three preceding paragraphs shall he computed from the time the respective services were last rendered” • (Italics ours), the general provision of a supplementary character is not applicable. The phrase from the time the respective services were last rendered, if construed in its ordinary and usual meaning, conforming to the general and popular use (§15 of the Civil Code), can have only one meaning, that prescription herein began to run from November 18, 1940, on which date the workman ceased to render the services which he had rendered uninterruptedly to his employer from June 20, 1936. Therefore, to he consistent with §1867 of our Civil Code, we should decide that the action instituted herein has not prescribed, in whole or in part, in the period of three years allowed by §1867, sivpra, for the prescriptive period for actions of this kind had not elapsed, counted from November 18, 1940, when the workman last rendered his services, to December 10, 3942, when the complaint was filed in the municipal court.
We realize that the conclusion which we have reached in this case may seem unjust with respect to the workman’s compensation, but he agreed on a compensation of $5 weekly *235in the contract of lease of services for the work which he performed during fifteen honrs daily, and once more the ease of Cardona v. District Court, supra, applies as follows:
“Under the Fair Labor Standards Act the contract or customary rate cannot be less than the minimum therein provided. But, as already noted, Act No. 49 provided no minimum rate, and, except for collective bargaining, there was nothing by way of insular law which has been called to our attention to prevent the parties from contracting for a starvation wage.”
Since .we are not dealing with an appeal, within which we may render the judgment that the district court should have rendered, we must annul the judgment appealed from and remand the case to the lower court wherein judgment should he rendered following the reasoning in this opinion.

 Attorneys José Lopes Lar alt find Leopoldo Tonnes García?, on the motion for rehearing.